DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 12/10/20.
3.    Claims 226 and 227 has been added. Claims 1, 7 - 13, 16, 22, 23, 26, 27, 29, 30, 32, 94, 125, 187, 200, 226 and 227 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/20 has been entered.
 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claim 1, 7-13, 16, 22, 23, 26, 27, 29, 30, 32, 94, 125, 187, and 200 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US 6517432) and in view of Aoki (US 20100197377).
6.	Regarding claims 1 and 32, Jaffe discloses a method comprising (abstract): 
determining, by a processor-controlled machine for a first outcome event, a first symbol set to display within a symbol-display-portion of a display of processor-controlled the machine (i.e. the display part 12 of machine 10), wherein the first symbol set includes multiple symbols randomly selected from a global symbol set by a random selection for the first outcome event,, and wherein the multiple symbols randomly selected from the global symbol set by the random selection for the first outcome event include at least one instance of a particular symbol (i.e. part 62) randomly selected from the global symbol set  for the first outcome event, and one or more symbols randomly selected from the global symbol set for the first outcome event other than the particular symbol (FIG. 1, 5 and 6; abstract; Col 3, 4 – 14 and claim 1); 
displaying, within the symbol-display-portion o, wherein displaying the first symbol set includes displaying the at least one instance of the particular symbol randomly selected from the global symbol set for the first outcome event and the one or more symbols randomly selected from the global symbol set for the first outcome event other than the particular symbol, and  wherein each instance of the particular symbol randomly selected from the global symbol set for the first outcome event is displayed at a corresponding first symbol position within the symbol-display-portion of the display for the first outcome event; (FIG. 1, 5 and 6; Col 5, 12 - 19); 
determining, by the processor-controlled  machine for a second outcome event occurring after the first outcome event, a second symbol set to display within the symbol-display-portion of the display, wherein the second symbol set include multiple symbols, and each symbol of the second symbol set is randomly selected from the global symbol set by a random selection for the second outcome event, and wherein the multiple symbols randomly selected from the global symbol set for the second outcome event include at least one instance of the particular symbol randomly selected from the global symbol set for the second outcome event, and one or more symbols randomly selected from the global symbol set for the second outcome event other than the particular symbol; (FIG. 5 and 6 and Col 3, 52 – 54 and Col 4, 59 – 67, Col 5, 12 – 19 and Col 6, 13 – 20 and claim 1; The second symbol set include at least primary streaker symbol 62, the secondary streaker symbol 66); 
determining, by the processor-controlled machine for the second outcome event and, each instance of the particular symbol randomly selected from the global symbol set for the first outcome event, a corresponding second symbol position in the symbol-display- portion of the display where the particular symbol randomly selected from the global symbol set for the first outcome event is to persist for one or more outcome events after the first outcome event and that is different than the corresponding first symbol position within the symbol- display-portion of the display for the first outcome event (i.e. first outcome event described in Col 5, 12 – 37), (Col 5, 12 – 37 and claim 1); and
displaying, within the symbol-display-portion othe second symbol set and each instance of the particular symbol randomly selected from the global symbol set for the first outcome event at the corresponding second symbol position in the symbol-display-portion of the display where the particular symbol randomly selected from the global symbol set for the first outcome event is to persist for one or more outcome events after the first outcome event,  (FIG. 5 and 6; Col 5, 12 – 19 and Col 6, 13 – 20). 
wherein displaying the second symbol set includes displaying: at least one instance of the particular symbol randomly selected from the global symbol set for the second outcome event, TELEPHONE (312) 913-0001and one or more symbols randomly selected from the global symbol set for the second outcome event other than the particular symbol (FIG. 5 and 6; Col 5, 12 – 19 and Col 6, 13 – 20), 
and wherein a non-transitory computer-readable medium stores data or a data structure which tracks a symbol position of each instance of the particular symbol that is moved from a corresponding first symbol position to a corresponding second symbol position (FIG. 5 and 6; Col 5, 12 – 19 and Col 6, 13 – 20).
Jaffe fails to explicitly disclose the following limitation of:
data that indicates an instance of the particular symbol is to persist for more than one outcome event.  
Aoki teaches data that indicates an instance of the particular symbol is to persist for more than one outcome event (abstract; paragraphs 36 and 49; the altered function of the altered symbol location is maintained for subsequent plays of the wagering game). 	
Therefore, it would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified Jaffe in view of Aoki to include the aforementioned method in order to provide gaming machines with new types of bonus games (i.e. a bonus game with a feature of the particular symbol is to persist for more than one outcome event) to satisfy the demands of players and operators (as described by Aoki, paragraph 4).
8.	Regarding claim 7, Jaffe discloses the corresponding first symbol position is located within a first perimeter column of the symbol-display-portion of the display (FIG. 5 and Col 5, 12 - 19).
9.	Regarding claim 8, Jaffe discloses the corresponding first symbol position is located within a rightmost column of the symbol-display-portion of the display (FIG. 5 and Col 5, 12 - 19).
10.	Regarding claim 9, Jaffe discloses the determined corresponding second symbol position is located within a second perimeter column of the symbol-display-portion of the display (FIG. 6 and Col 5, 12 - 37).

12.	Regarding claim 11, Jaffe discloses determining, for the second outcome event, for each instance of the particular symbol in the first symbol set, the corresponding second symbol position in the symbol-display-portion of the display comprises: determining that an instance of the particular symbol occupies a given symbol position within the symbol-display-portion of the display for the first outcome event, wherein the given symbol position is within a common row of the symbol-display-portion of the display with the corresponding first symbol position; and determining the corresponding second symbol position to be a symbol position within the common row of the symbol-display-portion of the display between the first corresponding symbol position and the given symbol position (Col 5, 12 - 37).
13.	Regarding claim 12, Jaffe discloses wherein the corresponding first symbol position is located within a first perimeter row of the symbol-display-portion of the display (FIG. 5 and Col 5, 12 - 19).
14.	Regarding claim 13, Jaffe discloses the corresponding first symbol position is located within a topmost row of the symbol-display-portion of the display (FIG. 5 and Col 5, 12 - 19). 
15.	Regarding claim 14, Jaffe discloses wherein determining, for the second outcome event, for each instance of the particular symbol in the first symbol set, the corresponding second symbol position in the symbol-display- portion of the display comprises: determining that an instance of the particular symbol occupies a given 
16. 	Regarding claim 15, Jaffe discloses displaying each instance of the particular symbol of the first symbol set moving from the first corresponding symbol position to the second corresponding symbol position (FIG. 5 and 6 and Col 5, 12 - 37).
17.	Regarding claim 16, Jaffe discloses determining, for the second outcome event, a second symbol set, based on the determined first symbol set, wherein the second symbol set includes a number of instances of symbols equal to a number of instances of symbols of the first symbol set less a number of instances of the particular symbol of the first symbol set (Col 5, 12 - 37). 
18.	Regarding claim 26, Jaffe discloses determining, for a given outcome event, that a given column of the symbol-display- portion of the display contains, at least one instance of a symbol that is not the particular symbol; and displaying, for a subsequent outcome event, each given instance of the particular symbol displayed within the given column at a symbol position that the given instance of the particular symbol occupied during the given outcome event (Col 5, 12 - 37).
19.	Regarding claim 27, Jaffe discloses determining, for a given outcome event, that a given column of the symbol-display- portion of the display is occupied, at every symbol position of the given column, by instances of the particular symbol; determining 
20.	Regarding claim 29, Jaffe discloses determining, for a given outcome event, that a given row of the symbol-display-portion of the display contains, at least one instance of a symbol that is not the particular symbol; and displaying, for a subsequent outcome event, each given instance of the particular symbol displayed within the given row at a symbol position that the given instance of the particular symbol occupied during the given outcome event (Col 5, 12 - 62).
21.	Regarding claim 30, Jaffe discloses determining, for a given outcome event, that a given row of the symbol-display-portion of the display is occupied, at every symbol position of the given row, by instances of the particular symbol; determining a payout amount for the given outcome event; and causing, for a subsequent outcome event, the instances of the particular symbol occupying the entire given row to be removed from the display (Col 5, 12 - 62).
22.	Regarding claims 94, 125, 187, and 200, Aoki also teaches performing gaming functions (i.e. the functions described in claim 1) utilizing a server machine comprising: a processor; a communication interface and a client machine (paragraphs 39 and 41).
23.
23.	Regarding claim 226, Jaffe discloses the global symbol set is identical for both the first outcome event and the second outcome event (abstract and Col 5, 12 - 37).
24.	Regarding claim 227, Jaffe discloses each instance of the particular symbol randomly selected from the global symbol set for the second outcome event is 
determining, by the processor-controlled machine for a third outcome event occurring after the second outcome event, a third symbol set to display within the symbol-display-portion of the display, wherein the third symbol set includes multiple symbols randomly selected from the global symbol set by a random selection (FIG. 5 and 6 and Col 3, 52 – 54 and Col 4, 59 – 67, Col 5, 12 – 19); 
determining, by the processor-controlled machine for the third outcome event, for each instance of the particular symbol randomly selected from the global symbol set for the second outcome event, a corresponding second symbol position in the symbol- display-portion of the display other than the corresponding second symbol position in the symbol-display-portion of the display where the particular symbol randomly selected from the global symbol set for the first outcome event is to persist for one or more outcome events after the first outcome event (FIG. 5 and 6 and Col 3, 52 – 54 and Col 4, 59 – 67, Col 5, 12 – 19); and 
displaying, within the symbol-display-portion of the display for the third outcome event (abstract and Col 3, 52 – 54 and Col 4, 59 – 67, Col 5, 12 – 19; FIG. 5 - 6): 
the third symbol set, each instance of the particular symbol randomly selected from the global symbol set for the first outcome event at the corresponding second symbol position in the symbol-display-portion of the display where the particular symbol  McDONNELL BOEHNEN HULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVE CHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001randomly selected from the global symbol set for the first outcome event is to persist for one or more 
and each instance of the particular symbol randomly selected from the global symbol set for the second outcome event at the corresponding second symbol position in the symbol-display-portion of the display other than the corresponding second symbol position in the symbol-display-portion of the display where the particular symbol randomly selected from the global symbol set for the first outcome event is to persist for one or more outcome events after the first outcome event (abstract and Col 3, 52 – 54 and Col 4, 59 – 67, Col 5, 12 – 19; FIG. 5 - 6).

Response to Arguments
23.	Claims 1, 7 - 13, 16, 22, 23, 26, 27, 29, 30, 32, 94, 125, 187, 200, 225 and 226, the applicant argues the cited prior art fail to teach all the newly amended limitations.
	The examiner respectfully disagrees.
	The cited prior art teach the newly amended limitations (see rejection above for details).

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715